Name: Commission Regulation (EEC) No 58/81 of 1 January 1981 on the specific transitional measures to be taken in respect of trade in wines following Greek accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 4 /46 Official Journal of the European Communities 1 . 1 . 81 COMMISSION REGULATION (EEC) No 58/81 of 1 January 1981 on the specific transitional measures to be taken in respect of trade in wines following Greek accession Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , HAS ADOPTED THIS REGULATION : Article I THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ('), and in particular Article 73 ( 1 ) thereof, Whereas , in order to smooth the change over from the existing system in Greece to that resulting from application of the common organization of the market in wine , it has been found necessary to lay down certain transitional measures in respect of trade between the Community of Nine and Greece , parti ­ cularly in respect of products for which import formalities are not yet completed ; Whereas Commission Regulation (EEC) No 49/ 81 of 1 January 1981 ( 2 ), determines the methods of administrative cooperation intended to ensure free circulation of goods in trade between Greece and the other Member States during the transitional period ; Whereas Commission Regulation (EEC) No 57/ 81 of 1 January 1981 ( 3 ), lays down the transitional measures to be taken in respect of trade in agri ­ cultural products , on account of Greek accession ; whereas application of the above Regulations would result in substantially less favourable treatment than was applicable before the date of accession for products consigned before 1 January and taken out of customs bond after that date ; whereas , in order to allow the said products to qualify for the system being applied , particularly in respect of customs duties and documents , at the moment of consignment, it seems proper to waive the abovementioned Regulations , thereby allowing the products in question to qualify for the provisions of Council Regulation (EEC) No 3442 / 80 of 22 December 1980 ( 4); whereas , however, levy of the countervailing charge is justified to compensate for the refund for which the products in question qualify in Greece ; 1 . Without prejudice to the provisions referred to in paragraph 2 , wines originating entirely in Greece , exported before 1 January 1981 and imported into the Community of Nine as from that date shall be subject, in the Community of Nine , notwithstanding the provisions of Regulation (EEC) No 49 / 81 and of Regulation (EEC) No 57 / 81 :  to the provisions of Council Regulation (EEC) No 3442 / 80 ,  to payment of the countervailing charge applicable on 31 December 1980 . These wines with the exception of ' retsina' wines , must also be accompanied by the V I document issued before 1 January 1981 . 2 . 'Retsina' wines placed in free circulation within the Community of Nine before 1 January, remain subject to the system applicable until that date . 'Retsina' table wines , within heading No 25.05 of the Common Customs Tariff imported into the Community of Nine after 1 January 1981 shall be free of customs duty and countervailing charge . 3 . Wines originating in the Community of Nine , exported from the Community of Nine before 1 January 1981 and imported into Greece as from that date may be imported in the absence of the document provided for in Regulations (EEC) No 1 1 53/75 and (EEC) No 2 11 5 / 76 . These wines shall be subject to payment of the customs duties applicable in Greece to wines origi ­ nating in the Community of Nine on 1 January 1981 . Article 2(') OJ No L 291 , 19 . 11 . 1979, p . 17 . ( 2 ) See page 1 of this Official Journal . (') See page 43 of this Official Journal . This Regulation shall enter into force on 1 January 1981 .( J ) OJ No L 359 , 31 . 12 . 1980 . 1 . 1 . 81 Official Journal of the European Communities No L 4/47 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS